 1    Mark C. Goodman (State Bar No. 154692)
       mark.goodman@bakermckenzie.com
 2    BAKER & McKENZIE LLP
      Two Embarcadero Center, 11th Floor
 3    San Francisco, CA 94111
      Telephone: +1 415 576 3000
 4    Facsimile: +1 415 576 3099

 5    Alexander G. Davis (State Bar No. 287840)
       alexander.davis@bakermckenzie.com
 6    Anne Kelts Assayag (State Bar No. 298710)
       anne.assayag@bakermckenzie.com
 7    BAKER & McKENZIE LLP
      600 Hansen Way
 8    Palo Alto, CA 94304-1044
      Telephone: +1 650 856 2400
 9    Facsimile: +1 650 856 9299

10    Attorneys for Defendants
      SUBWAY RESTAURANTS, INC.,
11    FRANCHISE WORLD HEADQUARTERS, LLC, and
      SUBWAY FRANCHISEE ADVERTISING TRUST FUND LTD.
12
                                  UNITED STATES DISTRICT COURT
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14
     KAREN DHANOWA and NILIMA AMIN, on                 Case No. 4:21-cv-00498-JST
15   behalf of themselves and all others,
                                                       STIPULATION EXTENDING TIME TO
16                 Plaintiffs,                         RESPOND TO THE COMPLAINT
17         vs.
                                                       [Civil L.R. 6-1(a)]
18   SUBWAY RESTAURANTS, INC., a Delaware
     Corporation; FRANCHISE WORLD
19   HEADQUARTERS, LLC., a Connecticut Limited         District Judge Jon S. Tigar
     Liability Corporation; SUBWAY FRANCHISEE          Oakland Courthouse, Courtroom 6, 2nd
20   ADVERTISING TRUST FUND LTD., a                    Floor
     Connecticut Corporation; and DOES 1 through 50,
21   Inclusive,
                                                       Complaint Filed: January 21, 2021
22                 Defendants.
23

24

25
26

27

28
                                               1                     Case No. 4:21-cv-00498-JST
                 STIPULATION EXTENDING DEFENDANTS’ TIME TO RESPOND TO COMPLAINT
 1          Pursuant to L.R. 6-1(a), Plaintiffs Karen Dhanowa and Nilima Amin and Defendants
 2   Subway Restaurants, Inc., Franchise World Headquarters, LLC and Subway Franchisee
 3   Advertising Trust Fund Ltd. (collectively, the “Parties”) agree and stipulate to extend the time for
 4   the defendants to file their responsive pleading to the complaint filed in this action by

 5   approximately one month, or until May 24, 2021. The Parties, through their respective counsel of
 6   record, agree and stipulate as follows:

 7          1.     WHEREAS, the plaintiffs filed their complaint on January 21, 2021;

 8          2.     WHEREAS, the plaintiffs served the summons and complaint on the defendants on
 9   or about January 25, 2021;

10          3.     WHEREAS, the Parties have a mutual interest in conserving judicial resources and
11   avoiding unnecessary motion practice, including motions brought under Federal Rule of Civil

12   Procedure 11;
13          4.     WHEREAS, counsel for the Parties continue to meet and confer regarding a mutual

14   exchange of information prior to the defendants’ responsive deadlines and before the Parties’
15   deadlines for initial disclosures pursuant to Federal Rule of Civil Procedure 26;
16          5.     WHEREAS, in connection with the Parties’ ongoing meet and confer efforts, the
17   plaintiffs have agreed to extend the deadlines for the defendants to file responsive pleadings to

18   facilitate those discussions;
19          6.     WHEREAS, this is the third stipulation for extension of time by the Parties to

20   respond or otherwise file a responsive pleading to the complaint; and

21          7.     WHEREAS, the new responsive pleading deadline will not alter the date of any

22   event or any deadline already fixed by Court order.
23          NOW, THEREFORE, in consideration of the foregoing, the Parties, by and through their

24   respective counsel, hereby STIPULATE and AGREE as follows:

25          8.     Defendants’ time to file responsive pleadings to the complaint in this action is
26   extended up to and including May 24, 2021; and
27

28
                                               2                     Case No. 4:21-cv-00498-JST
                 STIPULATION EXTENDING DEFENDANTS’ TIME TO RESPOND TO COMPLAINT
 1          9.     By entering into this stipulation, the defendants in no way concede liability with
 2   respect to any of the plaintiffs’ claims or allegations and expressly reserve and preserve all rights
 3   and defenses with respect thereto.
 4          IT IS SO STIPULATED.
 5
 6   Dated: April ___,
                  13 2021                                 BAKER & McKENZIE LLP
 7
                                                          By:
 8                                                              Mark C. Goodman
                                                          Attorneys for Defendants
 9                                                        SUBWAY RESTAURANTS, INC.,
                                                          FRANCHISE WORLD HEADQUARTERS,
10                                                        LLC, and SUBWAY FRANCHISEE
                                                          ADVERTISING TRUST FUND LTD.
11

12   Dated: April ___,
                   13 2021                                DOGRA LAW GROUP PC
                                                          THE LANIER LAW FIRM, PC
13

14                                                        By:
                                                                Shalini Dogra
15                                                        Attorneys for Plaintiffs
                                                          KAREN DHANOWA and NILIMA AMIN
16
17

18
19

20

21

22
23

24

25
26

27

28
                                               3                     Case No. 4:21-cv-00498-JST
                 STIPULATION EXTENDING DEFENDANTS’ TIME TO RESPOND TO COMPLAINT
